t c memo united_states tax_court howard pontiac-gmc inc d b a bob howard automall petitioner v commissioner of internal revenue respondent docket no filed date randall k calvert for petitioner david g hendricks and michael j o'brien for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure and dollar_figure for the and tax years respectively petitioner purchased the inventories parts accessories new and used cars of dave markley jeep-eagle inc seller pursuant to a sales agreement john david markley mr markley the sole shareholder and president of seller terminated his jeep-eagle franchise with chrysler corp chrysler and granted petitioner a covenant_not_to_compete petitioner acquired the relinquished franchise from chrysler the sole issue for decision is whether the fair_market_value of the covenant_not_to_compete sometimes referred to as the covenant is dollar_figure as petitioner contends dollar_figure as respondent contends or some other amount all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner sometimes referred to as buyer is a corporation whose home_office and principal_place_of_business was in oklahoma city oklahoma at the time it filed the petition in this case petitioner filed forms u s_corporation income_tax return for the taxable years and with the internal_revenue_service center austin texas petitioner had a calender yearend mr markley's ability to compete mr markley entered the automobile dealership business in the mid-1960's he purchased a ford dealership in yukon unless otherwise indicated all descriptions pertain to the years in issue oklahoma in and a ford dealership in dallas texas in he was the sole shareholder and dealer of the yukon and dallas dealerships both of these dealerships were successful and mr markley enjoyed a good reputation within the industry with his customers as a suburban oklahoma ford dealer mr markley was a competitor of oklahoma city dealerships and was consistently ranked among the top two or three truck dealers in the oklahoma city metro area out of seven dealerships in and mr markley sold the dallas and yukon dealerships in date mr markley reentered the automobile dealership business when chrysler awarded him a jeep-eagle franchise in oklahoma city he acquired the jeep-eagle franchise directly from chrysler the seller's sales and service agreement with chrysler the franchise was not transferable and was conditioned upon the continued performance of day-to-day management duties by mr markley mr markley was a successful jeep-eagle dealer in the oklahoma city market his overall vehicle sales averages exceeded his market share responsibility as determined by chrysler mr markley's name was known in the oklahoma city market as a result of his years of advertising as a ford dealer in yukon oklahoma a suburb of oklahoma city at the time of the sale to petitioner mr markley intended to stay in the oklahoma city area he wa sec_49 years old in good health and intended to expand an existing used car and finance company business in oklahoma city mr howard at the time of the agreement robert e howard ii was the sole shareholder and ceo of petitioner he wa sec_43 years old mr howard has been in the automobile business all his life he began working in his father's car dealership as a teenager in at age mr howard began working for bob moore cadillac bob moore is a mega dealer who has assisted a number of other individuals in acquiring dealerships all of whom have been successful and some of whom have become mega dealers in their own right mr howard worked his way up to the position of sales manager for bob moore cadillac and in at the age of was the youngest metropolitan cadillac sales manager in the united_states in mr howard was promoted to general manager of a chevrolet dealership owned by mr moore in at age mr howard purchased an interest in a pontiac-gmc dealership petitioner in edmond oklahoma by mr howard had become the sole shareholder of petitioner bob howard automall by petitioner had obtained the rights to represent subaru mazda and yugo in mr howard acquired acres of land in oklahoma city the site mr howard constructed three automobile sales facilities and a parts and service facility on the site which became known as the bob howard automall the automall mr howard devoted all of his time to the term was used but not defined by the parties we use the term to mean a very large automobile dealership the operations of petitioner from through mr howard has been president and general manager of petitioner since by petitioner primarily through the efforts of mr howard had become the number volume sales leader for pontiac and gmc trucks in the state of oklahoma by petitioner had also become the number volume retail sales leader in the state of oklahoma for mazda subaru and yugo the facilities at the automall were approximately twice as big as were needed for petitioner's operations petitioner was very successful with the vehicle lines represented however the overhead expense from the oversized facilities made the acquisition of other vehicle lines very important to petitioner in and mr howard was actively seeking additional automobile lines from other manufacturers for his automall mr howard talked to manufacturers about new dealerships that might be awarded in the oklahoma city area mr howard was also looking for dealerships whose assets could be acquired without the necessity of having to enter into an agreement to lease or purchase the real_estate where the dealership was located in approximately or petitioner became very interested in the possibility of representing dodge chrysler-plymouth or jeep-eagle petitioner could not operate a jeep-eagle distributorship without a jeep- eagle franchise the sale and the agreement petitioner wanted to acquire the jeep-eagle franchise held by seller seller's business_premises were located approximately miles from petitioner's automall in late mr howard on behalf of petitioner and mr markley on behalf of seller began discussions regarding the possibility of petitioner acquiring certain assets of seller by date mr howard and mr markley agreed that petitioner would acquire the inventories the new cars used cars and parts inventory of seller petitioner did not purchase or utilize seller's location in any way petitioner was prohibited from using the markley name mr howard and mr markley contacted their attorneys who had not been involved in the negotiations up to that point and asked them to draft an agreement the agreement which embodied the terms on which they had agreed at the time they were memorializing the agreement the attorneys suggested to the parties that they should allocate dollar_figure to goodwill accordingly the parties allocated dollar_figure to the covenant and dollar_figure to goodwill the final draft of the agreement provided for the purchase of parts and new vehicle inventories based upon manufacturer's price lists and invoices and the purchase of used car inventories based upon the agreed value of each vehicle at date of closing petitioner would not agree to purchase the fixed assets of seller the total consideration paid was approximately dollar_figure million allocated by buyer and seller as follows inventories covenant_not_to_compete goodwill total sales_price dollar_figure big_number big_number big_number petitioner and seller signed the agreement on date the form of the covenant_not_to_compete was attached as schedule to the agreement section of the agreement provided the buyer petitioner agrees that buyer will not use seller's name or location in buyer's operation the parties acknowledge that any goodwill to be acquired by buyer is nominal and have therefore agreed that the buyer will pay seller ten thousand dollars dollar_figure for seller's goodwill on the closing date for payment of dollar_figure over and above the agreed upon sale price of the tangible inventories of seller's jeep-eagle distributorship petitioner received a number of benefits including seller's agreement to terminate its jeep-eagle franchise and seller's agreement to provide to petitioner all sales and service records customer lists and other information which might be useful to petitioner seller's termination of its sales and service agreement with chrysler was a condition to the closing of the agreement approval of petitioner's application_for a jeep-eagle franchise from chrysler was also a condition to the closing of the agreement petitioner could only acquire seller's jeep-eagle franchise if seller would agree to terminate the franchise chrysler's franchise policies standard jeep-eagle franchises are issued for an indefinite term a jeep-eagle franchisee can expect to retain its franchise rights under standard franchise for as long as it meets the terms of the franchise agreement chrysler reserves the right to independently evaluate all dealer candidates and accept or reject candidates based upon its sole discretion success in obtaining a jeep-eagle franchise is not assured even for an individual with mr howard's demonstrated abilities mr howard's application_for a chrysler franchise in obtaining approval by chrysler of mr howard and petitioner as a dealer candidate petitioner and mr howard's credentials and plans were considered on their own merit the procedure for obtaining chrysler's approval as a new dealer candidate is a lengthy and detailed one when applying as a dealer candidate petitioner and mr howard were required to provide detailed information about their respective backgrounds in the automobile sales industry financing information detailed dealership plans and numerous other documents mr howard and the employees and agents of petitioner spent several weeks preparing the necessary documentation and meeting with chrysler representatives ultimately mr howard's demonstrated abilities as an automobile dealership manager and petitioner's demonstrated performance in representing other manufacturers resulted in petitioner's approval by chrysler petitioner's jeep-eagle franchise would terminate by its nonperformance of the franchise terms by voluntary termination by the franchisee by mr howard's death or by his failure to materially participate covenant_not_to_compete the amount_paid for the covenant_not_to_compete and the term of the covenant were negotiated separately from the price of the other assets prior to negotiating with mr markley mr howard intuitively calculated the value of mr markley's agreeing not to compete with petitioner mr howard projected annual gross_profits less variable costs for the jeep-eagle dealership at approximately dollar_figure as follows new vehicle sales finance and insurance_income used vehicle sales parts and service dollar_figure big_number big_number big_number big_number mr howard believed that mr markley could take percent of his business if mr markley competed with him at the time of the transaction petitioner believed that mr markley was a significant competitive threat because mr markley had very good connections with the jeep-eagle factory personnel mr markley's name was well known in the oklahoma city metropolitan area mr markley was from oklahoma city and was continuing in the automobile business in oklahoma city after the sale mr markley's demonstrated sales ability was very good mr markley's age and background made him a competitive threat mr markley had good customer relations in the oklahoma city metropolitan area and mr markley had superior knowledge of chrysler and jeep-eagle product lines petitioner was fearful that mr markley would be a competitive threat by acquiring a new jeep-eagle franchise in a suburb of oklahoma city as he had done when he was a ford dealer in yukon acquiring an existing jeep-eagle dealership or going to work for an existing competitor the covenant_not_to_compete is for a 3-year term and covers oklahoma canadian logan pottawatomie lincoln and cleveland counties the covenant_not_to_compete does not preclude seller and or mr markley from competing with petitioner in kingfisher county which county is adjacent to oklahoma county and is less than miles from petitioner's automall from competing with petitioner by working for or with any dealership including jeep- eagle for compensation of less than dollar_figure per year or from competing with petitioner by obtaining any franchise other than jeep-eagle deductions for amortization for the taxable years and petitioner deducted dollar_figure dollar_figure and dollar_figure respectively as amortization of the covenant_not_to_compete respondent's notice_of_deficiency in the notice_of_deficiency dated date upon which this case is based respondent disallowed petitioner's deduction for amortization of the covenant_not_to_compete for the taxable years and to the extent of dollar_figure for each year opinion respondent determined that the fair_market_value of the covenant_not_to_compete was dollar_figure petitioner bears the burden_of_proof rule a a taxpayer generally may amortize intangible assets over their useful lives sec_167 91_tc_463 affd 919_f2d_1492 11th cir to be amortizable an intangible asset must have an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy 507_us_546 n a covenant_not_to_compete is an intangible asset that has a limited useful_life and therefore may be amortized over its useful_life 84_tc_21 61_tc_461 the amount a taxpayer pays or allocates to a covenant_not_to_compete is not always controlling for tax purposes 52_tc_367 affd per curiam 451_f2d_173 9th cir we strictly scrutinize an allocation if the parties do not have adverse tax interests because adverse tax interests deter allocations which lack economic reality 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 52_tc_255 affd per curiam 422_f2d_198 5th cir 29_tc_1193 affd 271_f2d_267 5th cir a covenant_not_to_compete must have economic reality ie some independent basis in fact or some relationship with business reality so that reasonable persons might bargain for such an agreement 810_f2d_562 6th cir affg tcmemo_1985_53 294_f2d_52 9th cir affg 34_tc_235 o'dell co v commissioner supra pincite respondent in the notice_of_deficiency determined that the covenant_not_to_compete had a fair_market_value of dollar_figure petitioner argues that by placing a value on the covenant_not_to_compete respondent has in effect conceded the existence of economic reality in fact respondent formally concedes in the reply brief that the covenant was amortizable and had economic reality thus the only issue for us to decide is the fair_market_value of the covenant_not_to_compete value of the covenant_not_to_compete neither party called an expert witness to opine on the value of the covenant_not_to_compete a petitioner's arguments petitioner argues that the covenant was worth well in excess of the dollar_figure paid to mr markley petitioner calculates the value of the covenant as follows the total amount of gross_profit less variable costs as projected by mr howard was approximately dollar_figure per year any reduction in this amount will result in a dollar for dollar reduction in the dealership's income or increase in the dealership's loss mr howard projected that the effect of competition by david markley would be reduction in sales of at least twenty-five percent percent a twenty-five percent percent reduction in sales would equate to a loss of dollar_figure over the term of the covenant dollar_figure x dollar_figure x petitioner cites the testimony of stuart ray who was allowed to testify under rule f as an expert on the automobile dealership industry's practice of using covenants not to compete mr ray indicated that based upon his experience practice and industry custom he would estimate lost profit lost sales due to competition from a seller not petitioner specifically in an oklahoma city metropolitan dealership such as this one in the range of twenty percent percent to twenty-five percent percent b respondent's arguments respondent while admitting that the covenant has some value dollar_figure argues that petitioner has overstated the magnitude of potential lost sales from mr markley competing with petitioner citing petitioner's strong background in auto sales and established presence in the oklahoma city market mr ray is a c p a and was a partner in an accounting and consulting firm whose clientele consisted of about automobile dealers in states mr ray has negotiated over buy-sell agreements prepared tax returns and financial statements for at least automobile dealerships and has years of experience working exclusively with automobile dealerships mr ray however had no personal knowledge of petitioner's transactions and did not opine on the value of the seller's covenant_not_to_compete respondent also argues that the likelihood of competition from mr markley is low citing the limited market entry into the jeep-eagle market in oklahoma city area due to the limited number of jeep-eagle franchises allowed by chrysler in the oklahoma city market that mr markley showed no intention of competing and in fact left oklahoma shortly after the sale to pursue a business opportunity in houston texas and that the covenant allows for significant competition since it only covers the sale of new jeep-eagle automobiles and does not cover an adjacent county respondent further argues that petitioner's method of valuing the covenant in addition to the shortcomings mentioned above also fails to discount the stream of payments required under the covenant to reflect the time_value_of_money and to factor in the effect that amortizing the covenant would have on after tax cash flow--the payments under the covenant being deductible and thus reducing petitioner's income_tax_liability finally respondent argues that any amount_paid by petitioner in excess of dollar_figure of the disputed dollar_figure payment was for mr markley's agreement to terminate his jeep- eagle franchise respondent correctly points out that the sale was contingent upon chrysler's awarding petitioner mr markley's franchise and petitioner could not obtain mr markley's jeep- eagle franchise unless he informed chrysler that he wished to terminate his franchise conclusions as to value it is undisputed that petitioner acquired a covenant_not_to_compete from mr markley that had economic reality as to whether petitioner acquired something else of value mr markley testified as follows at trial and would you have given up this business for q nothing a no would i have given up the business q would you have given up the business if someone had said i would like to just take it over but i am sorry i can't pay you anything for it would that have been attractive to you a no what would it have taken for you to agree to that q proposition a q a to sell the business to turn it over--to sell the business well it took dollar_figure is what it took apart from the dollar_figure mr markley received payment from petitioner based on the cost of the new vehicles the fair_market_value of the used cars and the return value for the spare parts essentially payment to mr markley for terminating a profitable business markley testified that he personally made a minimum of dollar_figure a year was included in the dollar_figure of which dollar_figure was allocated to the noncompetition covenant we find that a part of the dollar_figure was to compensate mr markley for terminating his franchise with chrysler in order to value the covenant using the methodology adopted by petitioner we would need to calculate the potential lost business from competition by mr markley and then as respondent correctly points out lower that number to reflect the probability of mr markley competing mr howard testified to the potential for lost sales mr howard's testimony was consistent with mr ray's testimony on this issue we realize that mr ray was not testifying specifically about mr markley's covenant however it adds to mr howard's credibility that his response was in line with industry norms in the oklahoma city area we note however that lost sales in the first year would have to reflect the business reality that whatever form of competition mr markley might engage in it would take some time to implement using the lower end of the range percent and factoring a time lag in the first year the potential for lost business is approximately dollar_figure the first year and dollar_figure for each of the following years the analysis does not stop at this point the potential annual lost business needs to be reduced to reflect the probability of competition taking place during each of the years of the covenant see 108_tc_25 in evaluating the probability of competition we take into account that the covenant was restricted to the sale of new jeep-eagle automobiles which required a franchise from chrysler the value ascribed to the covenant must be further reduced to reflect its present_value see international multifoods corp v commissioner supra petitioner has failed to take these factors into account therefore we find that the covenant_not_to_compete was worth less than the dollar_figure claimed by petitioners respondent underestimated the probability that mr markley would compete as well as the damage that would be caused by such competition consequently we find that respondent has underestimated the value of the covenant_not_to_compete based on the record as a whole considering all of the facts and circumstances we hold that the covenant_not_to_compete had a value of dollar_figure to reflect the foregoing decision will be entered under rule
